Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 4, based on the disclosure, show(s) modified forms of construction in the same view.  Based on the disclosure A, B and C are all different alternatives/embodiments for the configuration of the flow guide members yet they are illustrated in the same figure.
Figure 2 also includes solid shading in the form of a solid black area which is not permitted, see 37 CFR 1.84(m).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sloped and/or rounded part of the follow guide member (claim 6)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently the drawings only show rectangular flow guide members that have no slope or rounded portion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0025, “tortious” should be - -tortuous- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
First, claim 1 lacks a clear preamble and thus it is unclear where the background information of the claim ends and the claiming of the invention or inventive feature begins, the claims should be drafted in a manner suggested by 37 CFR 1.75(i).
There is also a lack of antecedent basis for “the circumference”, “the bearing”, “flow section” and “the corresponding circumferential length”.  The housing is not defined as having a particular shape so the recitation of the circumference in lines 1-2 would be the first recitation regarding shape and needs to have antecedent basis, likewise the bearing housing was not first said to have an actual bearing installed and thus “the bearing” would also be the first occurrence of this feature and would need antecedent basis.  Similarly a flow section and a circumferential length where not previously set forth and thus referencing “its flow section” and “the corresponding circumferential length” all lack antecedent basis.
Claim 4 also sets forth a number of features regarding the guide member and the channel that lack proper antecedent basis, these features are “the two side edges”, “free ends”, “the opposite edges” and “the middle line”.  Again this appears to be the result of the claims being drafted in a narrative style and not in the format defined in 37 CFR 1.75(i).
Claim 5, there is a lack of antecedent basis for “the top” of the channel.  It is understood that a channel would include a bottom but not all channels would have a top and thus the top needs to have antecedent basis and the claim define how the channel has a top. Or in the case of alternate configuration C in figure 4 what would be the top?
Claim 6, there is a lack of antecedent basis for “the part of the flow guide member”.  What part is this?  Is it a side wall? 
Claim 7, there is a lack of antecedent basis for “the top-bottom spacing” and as noted above channels with have a bottom but not a top, where is the top?  The top needs to be defined so that it can be determined how the spacing is being measured/defined.
Claims 8-10 all include the same recitations as claim 1 and are indefinite for the same reasons.  In addition claims 8-10 recite “a rolling bearing arranged in the housing” at the end of the claim, in addressing the issues above the claim should be amended so that only one bearing is positively recited (in other words simply changing “the bearing” to - -a bearing- - earlier in the claim would cause an additional issue with regards as to how many bearings are present).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattera, USP 5,915,843.
Regarding claim 1, Mattera discloses a bearing housing (50) that is provided with a cooling channel (64) in at least part of the circumference around the bearing (inner ring of bearing is 36, full bearing shown in figure 2 also including inner ring 36), the cooling channel (64) is provided with a flow guide member (82) at least in part of its flow section (area covered by 70) to construct a tortuous passage (see Figures 4 and 5 showing the winding path of 64) whose flow distance is longer than the corresponding circumferential length of the flow section (the winding path has a longer length than then length of the portion area covered by 70 measured in the circumferential direction).
Regarding claim 2, Mattera discloses that the flow guide member extends substantially in a serpentine shape in the circumferential direction (the path in the flow guide member is serpentine in shape, see 64, this is like the instant application where the flow guide member is a plurality of protrusions or fingers that alternate to form the serpentine path of the flow guide member).
Regarding claim 3, Mattera discloses that the flow guide member is arranged at intervals in the circumferential direction, so as to construct the tortuous passage through a distributed arrangement thereof (the fingers of 82 extend in an alternating pattern from the opposite sides of the member just like in the instant application with fingers 2a and 2b).
Regarding claim 4, Mattera discloses that the flow guide member is divided into two groups according to their positions in the axial direction (left side of figure 4 is one group, right side of figure 4 is the second group, these are axial spaced apart relative to each other to form the winding path 64), starting from the two side edges of the cooling channel in the axial direction, respectively, with their free ends facing the opposite edges all exceeding the middle line of the cooling channel (each finger that projects toward the other wall starts at one wall and has a free end that is closer to the other wall and extending beyond a center line of member 54 that would be centered along the axial direction of the part).
Regarding claim 5, Mattera discloses that the flow guide member is formed integrally with at least one of the top and the bottom of the cooling channel (the flow guide members (portions 82) extend upward away from the rotational axis and from the bottom of the cooling channel path 64 and are part of a one piece structure 54 and thus can be said to be formed integrally with the bottom of the cooling channel).
Regarding claim 6, Mattera discloses that the part of the flow guide member exposed to the cooling fluid is sloped and/or rounded (the ends of each finger and the bases or roots of the fingers that make 82 are rounded and figures 6-8 are showing different groove shapes, all of which have a rounded or sloped side wall, the side walls are formed by portion 82).
Regarding claim 7, Mattera discloses that the flow guide member is formed integrally with only one of the top and the bottom of the cooling channel (the guide member 82 and the channel 64 are integral and relative to the base of the cooling channel the flow guide member would extend from the bottom of the cooling channel), with a radial height being no less than 50% of the top-bottom spacing of the cooling channel (the channel is covered by 70 which contacts the tops of each portion 82, thus the channel extends in radial height 100% of the top-bottom spacing of the channel just like alternative A in figure 4 of the instant application).
Regarding claim 8, Mattera discloses a bearing housing unit comprising a bearing housing (50) that is provided with a cooling channel (64) in at least part of the circumference around the bearing (inner ring of bearing is 36, full bearing shown in figure 2 also including inner ring 36), the cooling channel (64) is provided with a flow guide member (82) at least in part of its flow section (area covered by 70) to construct a tortuous passage (see Figures 4 and 5 showing the winding path of 64) whose flow distance is longer than the corresponding circumferential length of the flow section (the winding path has a longer length than the length of the portion area covered by 70) and a rolling bearing arranged in the bearing housing (inner ring is shown at 36, Figure 2 shows the bearing, while figure 2 is labeled as prior art column 1, lines 39-45 discloses that the housing is for a rolling element bearing).
Regarding claim 9, Mattera discloses a continuous casting roll line (see column 2, lines 26-28, rolls are shown by character 32 which are arranged in a line with the bearing therebetween) supported on a bearing housing unit (10 in the prior art figure or 50 in the other drawings), the bearing housing unit including a bearing housing (50) that is provided with a cooling channel (64) in at least part of the circumference around the bearing (inner ring of bearing is 36, full bearing shown in figure 2 also including inner ring 36), the cooling channel (64) is provided with a flow guide member (82) at least in part of its flow section (area covered by 70) to construct a tortuous passage (see Figures 4 and 5 showing the winding path of 64) whose flow distance is longer than the corresponding circumferential length of the flow section (the winding path has a longer length than the length of the portion area covered by 70) and a rolling bearing arranged in the bearing housing (inner ring is shown at 36, Figure 2 shows the bearing, while figure 2 is labeled as prior art column 1, lines 39-45 discloses that the housing is for a rolling element bearing).
Regarding claim 10, Mattera discloses a continuous casting machine (see column 2 lines 26-28 disclosing a continuous caster application, no structure of the machine is explicitly recited by the claim) comprising a continuous roll line (see column 2, lines 26-28, rolls are shown by character 32 which are arranged in a line with the bearing therebetween) supported on a bearing housing unit (10 in the prior art figure or 50 in the other drawings), the bearing housing unit including a bearing housing (50) that is provided with a cooling channel (64) in at least part of the circumference around the bearing (inner ring of bearing is 36, full bearing shown in figure 2 also including inner ring 36), the cooling channel (64) is provided with a flow guide member (82) at least in part of its flow section (area covered by 70) to construct a tortuous passage (see Figures 4 and 5 showing the winding path of 64) whose flow distance is longer than the corresponding circumferential length of the flow section (the winding path has a longer length than the length of the portion area covered by 70) and a rolling bearing arranged in the bearing housing (inner ring is shown at 36, Figure 2 shows the bearing, while figure 2 is labeled as prior art column 1, lines 39-45 discloses that the housing is for a rolling element bearing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656